Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  A statement of reasons for allowance follows.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	US 2015/0062564 A1 is regarded as the closest reference of record.  '564 discloses most of the elements of claim 1, particularly in the embodiment of figs. 7-11.  However '564 does not disclose or suggest the recited magnification components disposed within an internal cavity.  At best '564 discloses a focusing lens 165 disposed within portion 155b (fig. 9, [0049]).  '564 does not characterize lens 165 as performing any magnification function, and even if it did lens 165 is a single component in contrast to the recited plural magnification components.  Independent claims 9 and 15 patentably distinguish over '564 for at least the same reason as claim 1.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.  Most of them disclose other examples of optical instruments interfaced with smartphones.
Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874